Exhibit 10.1

Compensation of Chairman of the Board

The non-executive Chairman of the Board of Directors of Torchmark Corporation
shall be paid, effective upon his June 2013 retirement as Executive Chairman and
an employee of Torchmark Corporation, as follows:

 

  (1) $50,000 per year as a non-executive Chairman of the Board Fee, pro-rated
for months of service;

 

  (2) $90,000 per year Annual Cash Retainer as a non -employee director,
pro-rated for months of service; and

 

  (3) Commencing for 2014, $100,000 per year Annual Equity Retainer as a
non-employee director in the form of options, restricted stock or restricted
stock units based upon his timely election, pro-rated for months of service.